Citation Nr: 1522600	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. K.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for degenerative disc disease of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2006 RO rating decision denied the claim of service connection for a back injury; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion or submit new and material evidence within one year of notification of the decision.  

2.  The evidence received since the May 2006 RO rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for degenerative disc disease of the lumbosacral spine and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.

The Veteran seeks service connection for degenerative disc disease of the lumbosacral spine.  The claim for service connection for a back injury was previously considered and denied by the RO in a May 2006 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103 (2006).  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

At the time of the prior decision, the record included the claim and the service records, which described a back injury in-service.  In essence, at the time of the prior decision, there was no accepted evidence of a current back disability.

The evidence received since the May 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Private treatment records, dated in November 2013, reflect that the Veteran has been diagnosed with lumbar disc disease that is treated with epidural steroid injections.  This new evidence addresses the reasons for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim for service connection for degenerative disc disease of the lumbosacral spine is granted.


REMAND

In November 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his degenerative disc disease of the lumbosacral spine.  The examination report was left blank by the VA examiner with the exception of his opinion and the findings of the radiologist.  The VA examiner did not address the Veteran's contention that he had experienced back pain since his back injury in service.  As the VA examiner neglected to complete the VA examination report and did not address the Veteran's lay statements regarding on-going back pain since service, the Board finds that the November 2012 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Additionally, in a November 2014 letter, the Veteran's representative requested that the Veteran's treatment records from the Dallas, Texas, and Atlanta, Georgia, VA Medical Centers be uploaded to VBMS.  To date, this action has not been completed.

Accordingly, the case is REMANDED for the following actions:

1.  Follow the procedures for obtaining records set forth by 38 C.F.R. § 3.159(c) to obtain all outstanding VA treatment records, including VA treatment records from the Dallas, Texas, and Atlanta, Georgia, VA Medical Centers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
	
2.  Afterwards, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his degenerative disc disease of the lumbosacral spine.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's degenerative disc disease of the lumbosacral spine was incurred in service.  The VA examiner is asked to address the Veteran's contention that he has experienced back pain since service.

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


